                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                        1:21-cv-00009-MOC-WCM

REBA MCMAHAN                            )
                                        )
           Plaintiff,                   )
                                        )                   ORDER
V.                                      )
                                        )
JOSEPH JONES, JERRY CRISP, and          )
GRAHAM COUNTY SHERIFF'S                 )
OFFICE                                  )
                                        )
           Defendants.                  )
_________________________________ _____ )

      This matter is before the Court sua sponte for case management

purposes.

      On January 11, 2021, Defendants removed this matter pursuant to 28

U.S.C. § 1331 and § 1441(a) “because Plaintiff asserts an Employee

Whistleblower Protection cause of action arising under federal law….” Doc. 1.

In support of this statement, Defendants cited to paragraphs 39-44 (“Fifth

Cause of Action”) of Plaintiff’s Complaint. Plaintiff’s Complaint also includes

claims for Wrongful Termination, Constructive Termination, Failure to Hire,

Blacklisting, Sexual Harassment, Intentional Infliction of Emotional Distress,

Negligent Infliction of Emotional Distress, and Punitive Damages. Doc. 1-1.




                                      1

    Case 1:21-cv-00009-MOC-WCM Document 13 Filed 06/15/21 Page 1 of 3
      On March 18, 2021, the District Court dismissed Plaintiff’s claims for

Wrongful Termination, Constructive Termination, and Failure to Hire against

Defendant Jones. Doc. 10.

      On April 1, 2021, Defendants filed an answer. Doc. 11.

      On April 12, 2021, Plaintiff filed a notice voluntarily dismissing the Fifth

Cause of Action. Doc. 12.

      Though issues have joined, the parties have not submitted a Certificate

of Initial Attorneys’ Conference. The undersigned is advised that counsel have

indicated that such a filing has not been made because the parties believed the

matter would be remanded to state court in light of Plaintiff’s voluntary

dismissal of the Fifth Cause of Action.

      However, it is not apparent that the Fifth Cause of Action is the only

federal claim asserted by Plaintiff; as noted, Plaintiff has also made a claim for

“sexual harassment.”

      Additionally, even if Plaintiff no longer asserts a federal claim, no party

has moved to remand this case to state court. See 28 U.S.C. §1367(c) (“The

district court may decline to exercise supplemental jurisdiction over a claim

under subsection (a) if – (3) the district court has dismissed all claims over

which it has original jurisdiction”); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 639 (2009) (“With respect to supplemental jurisdiction in particular,

a federal court has subject-matter jurisdiction over specified state-law claims,

                                          2

    Case 1:21-cv-00009-MOC-WCM Document 13 Filed 06/15/21 Page 2 of 3
which it may (or may not) choose to exercise. A district court’s decision whether

to exercise that jurisdiction after dismissing every claim over which it had

original jurisdiction is purely discretionary”) (internal citation omitted).

      IT IS THEREFORE ORDERED that:

   1. On or before June 23, 2021, the parties shall file either a Joint Motion to

      Remand or a Certificate of Initial Attorneys’ Conference.

   2. Alternatively, in the event the parties disagree as to whether this matter

      should proceed in federal court, any party may file a contested motion to

      remand on or before June 23, 2021.



                                 Signed: June 15, 2021




                                          3

    Case 1:21-cv-00009-MOC-WCM Document 13 Filed 06/15/21 Page 3 of 3
